Order issued September       ig   , 2012




                                              In The
                                  (Court ni Apprats
                         JJifflElistrirt uI &txas at El attas
                                       No. 05-12-00180-CR


                                   KELLY MONK, Appellant
                                                V.
                              THE STATE OF TEXAS, Appellee


                                            ORDER


       The Court REINSTATES this appeal.

       On August 23, 2012, we ordered the trial court to make findings regarding why appellant's

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the appeal;

(2) appellant is indigent and represented by court-appointed counsel Riaim Moore; (3) Ms. Moore

explained that she was not aware until August 3, 2012 that the brief was due on July 12, 2012 due

to the fact the appeal had not been on the Court's online docketing system; and (4) due to her

workload, Ms. Moore requests thirty additional days to file appellant's brief We note Ms. Moore

did not file a motion in this Court seeking an extension of time to file appellant's brief once she

learned it was overdue and providing the explanation she gave the trial court.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                       DAVID L. BRIDGES
                                                       JUSTICE